Citation Nr: 1817493	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for a headache condition.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for hypertensive heart disease.

7.  Entitlement to service connection for ulcers.

8.  Entitlement to service connection for gastroesophageal reflux disease.

9.  Entitlement to service connection for muscle spasms.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1978 to March 1992, followed by reserve service from March 1992 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted a Notice of Disagreement in August 2012.  A Statement of the Case was issued in December 2013.  The Veteran perfected a timely substantive appeal via VA Form 9 in February 2014.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	
REMAND

Duty to Assist

During the hearing before the Board in April 2017, the Veteran reported that he is in receipt of Social Security Administration (SSA) benefits due to disability.  These records must be obtained, as the SSA decision and records upon which the agency based its determination are potentially relevant to VA's adjudication of the claims on appeal.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).

Furthermore, it is unclear whether the Veteran's service treatment records (STRs) are complete.  During the April 2017 hearing, the Veteran described undergoing chest surgery at West Point in 1984, including a week-long stay at the hospital.  However, the STRs associated with the claims file do not reflect treatment prior to November 1986 or after February 1992.  The Board notes that enlistment and separation examinations are not included in the existing records.  Medical records from the Veteran's reserve period of service are not included.  The RO should make further attempts to obtain this medical evidence and associate it with the claims file.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c).

Finally, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Dizziness, sinusitis, GERD, and muscle spasms

Upon VA examination in November 2011, the examiner found no sinus, nose, or throat conditions; no digestive conditions; and no musculoskeletal conditions.  Dizziness was noted, but found to be unrelated to the Veteran's service.
Subsequently, the Veteran's Kaiser Permanente health care provider, Dr. K., submitted a July 2017 letter which stated, "We are currently managing [the Veteran's] Chronic Sinusitis, Chronic Gastroesophageal Reflux Disease, Dysequillibrium, and chronic back pain due to degenerative disc disease.  In my opinion, it is more likely than not that his current conditions are linked to his previous southwest Asian exposures while in Military Service."  

No further information was provided.  The most recent Kaiser Permanente treatment records in the claims file are dated 2010 and do not reflect diagnoses of the conditions discussed by Dr. K. 

The private opinion is inadequate for adjudication purposes because it is not supported by a medical rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  However, it triggers a duty to obtain the outstanding Kaiser Permanente treatment records and afford the Veteran a new VA examination.  

For each claimed condition, the examiner is requested to determine whether the Veteran's signs and symptoms can be attributed to a known clinical diagnosis; and, if so, whether any such diagnosed disorder was manifested during or as a result of his military service, including his exposure to environmental toxins while serving in Southwest Asia.  The examiner should discuss the lay evidence of record, including in-service complaints of dizziness, sinusitis, digestive issues, and muscle pain.

Headache, rhinitis, ulcer, chest pain, and hypertensive heart disease conditions

In light of the above duty to assist issues, remand is warranted for the migraine, rhinitis, ulcer, chest pain, and hypertensive heart disease conditions.  The Board also finds that further VA examination is warranted in light of the Veteran's claims regarding his exposure to environmental toxins while serving in Southwest Asia. For each claimed condition, the examiner is requested to determine whether the Veteran's signs and symptoms can be attributed to a known clinical diagnosis; and, if so, whether any such diagnosed disorder was manifested during or as a result of his military service, including his exposure to environmental toxins while serving in Southwest Asia.  The examiner should discuss the lay evidence of record, including in-service complaints of headaches, rhinitis, and chest pain.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all non-VA health care providers who have treated him for the claims on appeal.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records, to include updated treatment records from Kaiser Permanente.

2.  Undertake efforts to obtain the Veteran's service treatment records for the period prior to November 1986 to include records of a week-long stay at a hospital for chest surgery at West Point in 1984 as claimed by the Veteran.

Also, obtain the Veteran's medical records from his reserve period of service.  

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  

4.  Obtain the Veteran's relevant Social Security Administration records, including complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.

5.  After completion of the above to the extent possible, schedule the Veteran for VA examinations by medical professionals with appropriate expertise in order to determine the nature and etiology of any disability that the Veteran now has, which is manifested by dizziness, sinusitis, GERD, muscle spasms, headaches, rhinitis, ulcer, chest pain, or hypertensive heart disease.

The entire claims file and a copy of this Remand is to be made available to the examiners and the examiners are to indicate in the reports that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiners must record all noted signs and reported symptoms of the claimed conditions, document all clinical findings, and provide a diagnosis where possible; and then address the following questions:

a.  Can the Veteran's signs and symptoms of dizziness, sinusitis, GERD, muscle spasms, headaches, rhinitis, ulcer, chest pain, or hypertensive heart disease be attributed to a known diagnosis?  

b.  If the answer is "yes," is it at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its onset during, or is otherwise related to, the Veteran's period of active duty service; or, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to environmental toxins while serving in Southwest Asia caused any damage that has resulted in, or is related to, the diagnosed disorder(s) that the Veteran now has?

In answering the questions above, the examiner is to consider and discuss the medical history particular to this Veteran; lay statements from the Veteran and any others; and the service treatment records documenting complaints and symptoms.

c.  If the Veteran's signs and symptoms of dizziness, sinusitis, GERD, muscle spasms, headaches, rhinitis, ulcer, chest pain, or hypertensive heart disease ARE NOT, or CANNOT be, attributed to a known clinical diagnosis, then the examiner must state so.  If so, the examiner must address the following: is it at least as likely as not (a 50 percent or greater probability) that the Veteran's signs and symptoms have either (1) existed for 6 months or more; or, (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?

In answering question "c," the examiner is to address whether the Veteran's signs and symptoms are objectively indicated by history, physical examination, and (or) laboratory test.  In making such an assessment, the examiner is to consider the non-medical indications, such as time lost from work; evidence that the Veteran sought treatment for his symptoms; evidence affirming changes in the Veteran's appearance, physical abilities, and mental and emotional attitude; and any lay statements from individuals who have attested from personal experience to their observations of the Veteran's symptoms of dizziness, sinusitis, GERD, muscle spasms, headaches, rhinitis, ulcer, chest pain, or hypertensive heart disease.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

6.  Review the examination report(s) to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claims on appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

